|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

uNiTEo sTArEs oF AMERicA,
v. § 3:1s-cR-223
puer MARiANi)
sHAwN cHRisTY,
Defendant.

\Lg QM_R
AND NOW, TH|S vii AY OF FEBRUARY, 2019, lT lS HEREBY ORDERED
THAT:

1. Defendant’s Motion for Severance of Counts (Doc. 67) is DEN|ED.

2. To prevent unfair prejudice to Defendant regarding his purported status as a
convicted felon, the Court will B|FURCATE the trial proceedings into two phases
between Counts 1-11 and Count 12. After the hrst phase of trial and verdict on
Counts 1-11, the Government will be permitted to proceed to a second phase of trial

r,,.‘...,_`

on Count 12 alone. c

 

 

Rébert D.`MariamJ
United States District Judge

 

